Exhibit 10.11

WILSON BANK & TRUST

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT

This Supplemental Executive Retirement Plan Agreement (“Agreement”) is entered
into as of this 23 day November, 2012 (the “Effective Date”) by and between
Wilson Bank & Trust (the “Employer”), and James Randall Clemons, an individual
resident of Tennessee (the “Executive”), and establishes the Wilson Bank & Trust
Supplemental Executive Retirement Plan f/b/o James Randall Clemons (the “Plan”).

WHEREAS, the Executive has contributed substantially to the success of the
Employer and the Employer desires that the Executive continue in its employ;

WHEREAS, Employer desires to provide certain supplemental nonqualified pension
benefits to Executive;

WHEREAS, Employer and Executive desire to enter into this Agreement to provide a
retirement benefit under this Plan and to be paid to Executive upon Separation
from Service (or other permissible payment event) as provided herein;

WHEREAS, the parties hereto intend that this Agreement shall be an unfunded
arrangement maintained primarily to provide supplemental retirement benefits for
the Executive, and shall be considered a plan described in section 301(a)(3) of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”); and

WHEREAS, this Plan is intended to comply with the requirements of section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”) and, accordingly,
the intent of the parties hereto is that the Plan shall be operated and
interpreted consistent with the requirements thereof;

WHEREAS, the Employer has purchased a Flexible Premium Indexed Deferred Annuity
Contract issued by Great American Life Insurance Company, contract # 1195057985,
and issued by Life Insurance Company of the Southwest, contract # 829490X, (in
the aggregate referred to as “Annuity Contracts”); and

WHEREAS, the Employer is the sole owner of the Annuity Contracts and elects to
use the Annuity Contracts to provide a retirement benefit to the Executive;

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows.



--------------------------------------------------------------------------------

ARTICLE 1

DEFINITIONS

Whenever used in this Agreement, the following terms have the meanings
specified:

1.1. “Accrual Balance” means the liability that should be accrued by the
Employer under accounting principles generally accepted in the United States
(“GAAP”) for the Employer’s obligation to the Executive under this Agreement, by
applying Accounting Principles Board Opinion No. 12, as amended by Statement of
Financial Accounting Standards No. 106, and the calculation method and discount
rate specified hereinafter. The Accrual Balance shall be determined by the
liability accrued by the Employer as of the Effective Date. The Accrual Balance
shall be calculated assuming a level principal amount and interest as the
discount rate is accrued each period. The principal accrual is determined such
that when it is credited with interest each month, the Accrual Balance at Normal
Retirement, in accordance with Section 3.1, equals the present value of the
retirement benefits described in Section 3.1. At the end of each Plan Year, the
Accrual Balance shall be adjusted to reflect the Employer’s obligation under
Section 3.1. The discount rate means the rate used by the Plan Administrator for
determining the Accrual Balance. The rate is based on the yield on a 20-year
corporate bond rated Aa by Moody’s, rounded to the nearest  1/4%, or as
otherwise determined by the governing Regulatory body. The initial discount rate
is 6.50%. In its sole discretion, the Plan Administrator may adjust the discount
rate to maintain the rate within reasonable standards according to GAAP and
consistent with the Interagency Advisory on Accounting for Deferred Compensation
Agreements which states that the “cost of those benefits shall be accrued over
that period of the Executive’s service in a systematic and rational manner.”

1.2. “Actuarial (Actuarially) Equivalent” means a benefit of equivalent value to
the normal form of benefit determined by generally accepted actuarial
principles.

1.3. “Beneficiary” means each designated person, or the estate of the deceased
Executive, entitled to benefits, if any, upon the death of the Executive,
determined according to Article 4.

1.4. “Beneficiary Designation Form” means the form established from time to time
by the Plan Administrator that the Executive completes, signs, and returns to
the Plan Administrator to designate one or more Beneficiaries.

1.5. “Board” means the Board of Directors of the Employer.

1.6. “Change in Control” shall be deemed to have taken place if there occurs a
“change in ownership,” a “change in the effective control,” or a “change in the
ownership of a substantial portion of the assets” of the Employer as such terms
are defined in Treasury Regulation §1.409A-3(i)(5) or any subsequent, applicable
Treasury Regulation.

1.7. “Disability” shall mean the Executive (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expect to result in death or can be expected to
last for a continuous period of not less than twelve (12) months or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees of the Employer.

 

2



--------------------------------------------------------------------------------

Medical determination of Disability may be made by either the Social Security
Administration or by the provider of an accident or health plan covering
employees of the Employer, provided that the definition of Disability applied
under such Disability insurance program complies with the requirements of
section 409A. Upon the request of the Plan Administrator, the Executive must
submit proof to the Plan Administrator of Social Security Administration’s or
the provider’s determination.

1.8. “Early Retirement Date” means the date of retirement from service which is
effective prior to age sixty-five (65), provided the Executive has attained age
fifty-five (55) and been continuously employed by the Employer for twenty
(20) years.

1.9. “ERISA” means the Employee Retirement Income Security Act of 1974.

1.10. “Rider” means the Income Rider attached to the Annuity Contract as an
endorsement.

1.11. “Normal Retirement Age” means age sixty-five (65).

1.12. “Plan Administrator” means the plan administrator described in Article 8.

1.13. “Separation from Service” means the Executive’s “separation from service”
from the Employer as such term is defined under section 409A of the Code and
section 1.409A-1(h) of the Final Treasury Regulations or the corresponding
provisions in future guidance issued by the Department of the Treasury and the
Internal Revenue Service.

ARTICLE 2

DEFERRED COMPENSATION AND VALUATION OF ACCOUNT

2.1. Ownership of the Annuity Contracts. The Employer is the sole owner of the
Annuity Contracts and shall have the right to exercise all incidents of
ownership. The Employer shall be the beneficiary of the death proceeds of the
Annuity Contracts. The Employer shall at all times be entitled to the Annuity
Contracts cash surrender value, as that term is defined in the Annuity
Contracts. The cash surrender value shall be determined as of the date of the
surrender of the Annuity Contracts or death of the Executive, as the case may
be.

2.2. Right to Annuity Contracts. Notwithstanding any provision hereof to the
contrary, the Employer shall have the right to sell or surrender the Annuity
Contracts without terminating this Agreement, provided the Employer replaces the
Annuity Contracts with a comparable annuity policy(ies) or arrangement that
provides a similar benefit as that provided under the Annuity Contracts. Without
limitation, the Annuity Contracts at all times shall be the exclusive property
of the Employer and shall be subject to the claims of the Employer’s creditors.

2.3. Rabbi Trust. Employer may establish a “rabbi trust” to which contributions
may be made to provide the Employer with a source of funds for purposes of
satisfying the obligations of the Employer under the Plan. The trust shall
constitute an unfunded arrangement and shall not affect the status of the Plan
as an unfunded plan. The Executive and his Beneficiaries shall have no
beneficial ownership interest in any assets held in the trust.

 

3



--------------------------------------------------------------------------------

ARTICLE 3

RETIREMENT AND OTHER BENEFITS

3.1. Normal Retirement Benefit. Upon the Executive’s Separation from Service on
or after Normal Retirement Age for any reason other than death or Disability,
the Executive will be entitled to the benefit described in this Section 3.1 in
lieu of any other benefit under this Agreement. The Normal Retirement Benefit
will equal the Accrual Balance, payable in an Actuarially Equivalent single life
annuity in an amount determined pursuant to the Rider, payable in equal monthly
installments for the life of the Executive commencing on the first (1st) day of
the month following the date of the Executive’s Separation from Service.

3.2. Early Retirement Benefit. Upon the Executive’s Separation from Service on
or after the Early Retirement Date but prior to the Normal Retirement Date for
any reason other than death or Disability, the Executive will be entitled to the
benefit described in this Section 3.2 in lieu of any other benefit under this
Agreement. The Early Retirement Benefit will equal the Accrual Balance, payable
in an Actuarially Equivalent single life annuity in an amount determined
pursuant to the Rider, payable in monthly installments for the life of the
Executive commencing on the first (1st) day of the month following the date of
the Executive’s Separation from Service.

3.3. Other Separation from Service. In the event that the Executive incurs a
Separation from Service prior to the Early Retirement Date or Normal Retirement
Date for any reason other than death or Disability or following a Change in
Control, by his or her voluntary action or his or her discharge by the Employer
without cause, the Employer shall pay to the Executive the benefit as provided
in Schedule A, attached to this Agreement, payable in equal monthly installments
for a period of one hundred eighty (180) months commencing on the first
(1st) day of the month following the Executive’s Normal Retirement Age.

In the event the Executive shall be discharged by the Employer for cause, then
all of the Executive’s rights under this Agreement shall terminate and he shall
forfeit all benefits under this Agreement. For purposes of this Agreement, “for
cause” shall mean gross negligence or willful misconduct, the commission of a
felony or gross-misdemeanor involving moral turpitude, fraud, dishonesty,
embezzlement, willful violation of any law or any other behavior or act that
results in any adverse effect on the Employer as may be determined by the
Employer in its sole discretion.

3.4. Disability Benefit. Upon the Executive’s Disability while actively employed
by the Employer, but prior to his or her Normal Retirement or Early Retirement,
the Executive will be entitled to the benefit described in this Section 3.4 in
lieu of any other benefit under this Agreement. The Disability Benefit will
equal sixty (60%) percent of the Executive’s base salary and bonus at the time
of the Disability less the Disability Benefit payable under the Wilson Bank and
Trust Executive Salary Continuation Agreement for James Randall Clemons, as
amended and frozen as of October 1, 2012 (the “Frozen SERP”). The Disability
Benefit is payable in equal monthly installments commencing on the first
(1st) day of the third month following the date of the Executive’s Disability
and payable until the Executive reaches Normal Retirement Age. At Normal
Retirement Age, the Disability Benefit will be reduced to an amount equal to the
Normal Retirement Benefit as provided for in Section 3.1 as if the Executive
separated from service at the Executive’s Normal Retirement Age and such reduced
amount shall continue for the life of the Executive as provided in Section 3.1.

 

4



--------------------------------------------------------------------------------

3.5. Death Benefits during Active Employment. Upon the death of the Executive
while actively employed by the Employer, the Beneficiary will be entitled to a
single sum payment, payable within thirty (30) days of the date of death (with
the Beneficiary having no right to designate the taxable year of the payment)
equal to the Accrual Balance.

3.6. Death Benefit On or After Benefit Commencement. Upon death of the Executive
after the Executive is entitled to or begins receiving the Normal Retirement
Benefit, Early Retirement Benefit, Other Separation from Service Benefit,
Disability Benefit or Change in Control payments under Section 3.1, Section 3.2,
Section 3.3 , Section 3.4 or Section 3.7 but before receiving a total of one
hundred eighty (180) monthly installments of such benefit payments, the
Executive’s Beneficiary will receive the monthly amount payable had the
Executive lived, payable for a total of one hundred eighty (180) monthly
installments less the number of monthly installments already paid.

3.7. Change in Control Benefit. Upon a Change in Control, the Executive will be
one hundred percent (100%) vested in the Retirement Benefit as provided for in
Section 3.1 as if the Executive separated from service at the Normal Retirement
Age. Such benefits shall be payable in equal monthly installments for the life
of the Executive commencing thirty (30) days following said Change in Control.

3.8. Restriction on Timing of Distributions. Notwithstanding any provision of
this Agreement to the contrary, distributions under this Agreement may not
commence earlier than six (6) months after the date of a Separation from Service
if, pursuant to section 409A of the Code, the Executive is considered a
“specified employee” (defined in section 1.409A-1(i) of the Treasury
Regulations) of the Employer if any stock of the Employer is publicly traded on
an established securities market or otherwise. In the event a distribution is
delayed pursuant to this Section, the originally scheduled distribution shall be
delayed for six (6) months, and shall commence instead on the first (1st) day of
the seventh month following the Executive’s Separation from Service. If payments
are scheduled to be made in installments, the first (1st) six (6) months of
installment payments shall be delayed, aggregated, and paid instead on the first
(1st) day of the seventh (7th) month, after which all installment payments shall
be made on their regular schedule. If payment is scheduled to be made in a lump
sum, the lump sum payment shall be delayed for six (6) months and instead be
made on the first (1st) day of the seventh (7th) month.

3.9. Coordination of Benefits. Notwithstanding any other provision of this
Agreement to the contrary, the parties acknowledge that the benefits to be
provided hereunder are intended to, and shall be, paid at the same time and form
and in the same amount as provided for under the Frozen SERP during the period
during which the benefits under the Frozen SERP (as applicable) were to be
provided for thereunder (as if such benefits were not frozen) as required by
section 409A of the Code. Any benefits which continue to be paid under this
Agreement following the time such benefits would have ceased under the Frozen
SERP are in addition to and in no way are intended to replace, alter or
substitute the benefits provided for under the Frozen SERP. The parties agree
that this Section 3.9 shall control over any contrary provision regarding the
calculation and the time and form of payment of the benefits under this
Agreement and the Frozen SERP and this Agreement shall be interpreted in
accordance with this Section 3.9.

 

5



--------------------------------------------------------------------------------

ARTICLE 4

BENEFICIARIES

4.1. Beneficiary Designations. The Executive shall have the right to designate
at any time a Beneficiary to receive any benefits payable under this Agreement
upon the death of the Executive. The Beneficiary designated under this Agreement
may be the same as or different from the Beneficiary designation under any other
benefit plan of the Employer in which the Executive participates.

4.2. Beneficiary Designation; Changes. The Executive shall designate a
Beneficiary by completing and signing the Beneficiary Designation Form and
delivering it to the Plan Administrator or its designated agent. The Executive’s
Beneficiary designation shall be deemed automatically revoked if the Beneficiary
predeceases the Executive or if the Executive names a spouse as Beneficiary and
the marriage is subsequently dissolved. The Executive shall have the right to
change a Beneficiary by completing, signing, and otherwise complying with the
terms of the Beneficiary Designation Form and the Plan Administrator’s rules and
procedures, as in effect from time to time. Upon the acceptance by the Plan
Administrator of a new Beneficiary Designation Form, all Beneficiary
designations previously filed shall be cancelled. The Plan Administrator shall
be entitled to rely on the last Beneficiary Designation Form filed by the
Executive and accepted by the Plan Administrator before the Executive’s death.

4.3. Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received in writing by the Plan Administrator or its
designated agent.

4.4. No Beneficiary Designation. If the Executive dies without a valid
Beneficiary designation, or if all designated Beneficiaries predecease the
Executive, then the Executive’s spouse shall be the designated Beneficiary. If
the Executive has no surviving spouse, the benefits shall be distributed to the
personal representative of the Executive’s estate.

4.5. Facility of Payment. If a benefit is payable to a minor, to a person
declared incapacitated, or to a person incapable of handling the disposition of
his or her property, the Employer may pay such benefit to the guardian, legal
representative, or person having the care or custody of the minor, incapacitated
person, or incapable person. The Employer may require proof of incapacity,
minority, or guardianship as it may deem appropriate before distribution of the
benefit. Distribution shall completely discharge the Employer from all liability
for the benefit.

 

6



--------------------------------------------------------------------------------

ARTICLE 5

GENERAL LIMITATIONS

5.1. Limits on Payments. It is the intention of the parties that none of the
payments to which the Executive is entitled under this Agreement will constitute
a “golden parachute payment” within the meaning of 12 USC section 1828(k)(3) or
implementing regulations of the FDIC, the payment of which is prohibited.
Notwithstanding any other provision of this Agreement to the contrary, any
payments due to be made by Employer for the benefit of the Executive pursuant to
this Agreement, or otherwise, are subject to and conditioned on compliance with
12 USC section 1828(k) and any regulations promulgated thereunder including the
receipt of all required approvals thereof by Employer’s primary federal banking
regulator and/or the FDIC.

In addition, Employer and its successors retain the legal right to demand the
return of any payment made hereunder which constitutes a “golden parachute
payment” within the meaning of 12 USC section 1828(k)(3) or implementing
regulations of the FDIC should Employer or its successors later obtain
information indicating that the Executive committed, is substantially
responsible for, or has violated, the respective acts or omissions, conditions,
or offenses outlined under 12 C.F.R. 359.4(a)(4).

ARTICLE 6

CLAIMS AND REVIEW PROCEDURES

6.1. Claims Procedure. A person or Beneficiary (a “claimant”) who has not
received benefits under the Agreement that he or she believes should be paid
shall make a claim for such benefits as follows, and strictly in accordance with
section 409A of the Code:

(a) Initiation—Written Claim. In the event that benefits under this Agreement
are not paid to the Executive (or his or her Beneficiary in the case of the
Executive’s death), and such person feels entitled to receive them, a claim
shall be made in writing to the Plan Administrator within sixty (60) days from
the date payments are not made. Such claim shall be reviewed by the Plan
Administrator. If the claim is denied, in full or in part, the Plan
Administrator shall provide a written notice within ninety (90) days setting
forth the specific reasons for the denial specific reference to the provisions
of this Agreement upon which the denial is based, and any additional material or
information necessary to perfect the claim, if any. Also, such written notice
shall indicate the steps to be taken if a review of the denial is desired.

If a claim is denied and a review is desired, the Executive (or his or her
Beneficiary in the case of the Executive’s death), shall notify the Plan
Administrator in writing within sixty (60) days and a claim shall be deemed
denied if the Plan Administrator does not take any action within the aforesaid
ninety (90)-day period. In requesting a review, the Executive or his or her
beneficiary may review this Agreement or any documents relating to it and submit
any written issue and comments he or she may feel appropriate. In its sole
discretion the Plan Administrator shall then review the claim and provide a
written decision within sixty (60) days. This decision likewise shall state the
specific provisions of the Agreement on which the decision is based.

(b) For purposes of implementing this claims procedure, the Plan Administrator
shall be responsible for the management, control, and administration of the
Agreement as established herein. The Employer may delegate to certain aspects of
management and operation responsibilities of the Agreement including the
employment of advisors and the delegation of ministerial duties to qualified
individuals.

 

7



--------------------------------------------------------------------------------

All claim determinations under this Section 6.1 shall be made in accordance with
section 409A of the Code and the Regulations thereunder.

ARTICLE 7

MISCELLANEOUS

7.1. Amendments and Termination. Strictly in compliance with section 409A of the
Code, (a) this Agreement may be amended solely by a written agreement signed by
the Employer and by the Executive, and (b) except as otherwise provided herein,
this Agreement may be terminated solely by the Employer in its sole discretion.
Any acceleration of payments or change in the form of payments under this
Agreement, including upon the amendment, modification or termination of the
Agreement, shall be made strictly as permitted and in accordance with section
409A of the Code, including 1.409A-3(j)(4) of the Treasury Regulations.

7.2. Binding Effect. This Agreement shall bind the Executive and the Employer
and their beneficiaries, survivors, executors, successors, administrators, legal
representatives, and transferees.

7.3. No Guarantee of Employment. This Agreement is not an employment policy or
contract. It does not give the Executive the right to remain an employee of the
Employer, nor does it interfere with the Employer’s right to discharge the
Executive. It also does not require the Executive to remain an employee nor
interfere with the Executive’s right to terminate employment at any time.

7.4. Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached, or encumbered in any manner.

7.5. Tax Withholding. The Employer shall withhold any taxes that are required to
be withheld from the benefits provided under this Agreement.

7.6. Applicable Law. Except to the extent preempted by the laws of the United
States of America, the validity, interpretation, construction, and performance
of this Agreement shall be governed by and construed in accordance with the laws
of the State of Tennessee, without giving effect to the principles of conflict
of laws of such state.

7.7. Unfunded Arrangement. The Executive and the Executive’s Beneficiary are
general unsecured creditors of the Employer for the payment of benefits under
this Agreement. The benefits represent the mere promise by the Employer to pay
such benefits. The rights to benefits are not subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by creditors. Any insurance, annuity contract or
other asset purchased by Employer to fund its obligations under this Agreement
shall be a general asset of the Employer to which the Executive and Beneficiary
have no preferred or secured claim.

7.8. Severability. If any provision of this Agreement is held invalid, such
invalidity shall not affect any other provision of this Agreement, and each such
other provision shall continue in full force and effect to the full extent
consistent with law. If any provision of this Agreement is held invalid in part,
such invalidity shall not affect the remainder of the provision, and the
remainder of such provision together with all other provisions of this Agreement
shall continue in full force and effect to the full extent consistent with law.

 

8



--------------------------------------------------------------------------------

7.9. Headings. The headings of sections herein are included solely for
convenience of reference and shall not affect the meaning or interpretation of
any provision of this Agreement.

7.10. Notices. All notices, requests, demands, and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered by hand or mailed, certified or registered mail, return receipt
requested, with postage prepaid. Unless otherwise changed by notice, notice
shall be properly addressed to the Executive if addressed to the address of the
Executive on the books and records of the Employer at the time of the delivery
of such notice, and properly addressed to the Employer if addressed to the Board
of Directors, at 51 Germantown Court, Suite 100, Cordova, Tennessee 38018.

7.11. Entire Agreement. This Agreement constitutes the entire agreement between
the Employer and the Executive concerning the subject matter hereof. No rights
are granted to the Executive under this Agreement other than those specifically
set forth herein.

7.12. Payment of Legal Fees. In the event litigation ensues between the parties
concerning the enforcement of the obligations of the parties under this
Agreement, the Employer shall pay all costs and expenses in connection with such
litigation until such time as a final determination (excluding any appeals) is
made with respect to the litigation. If the Employer prevails on the substantive
merits of the each material claim in dispute in such litigation, the Employer
shall be entitled to receive from the Executive all reasonable costs and
expenses, including without limitation attorneys’ fees, incurred by the Employer
on behalf of the Executive in connection with such litigation, and the Executive
shall pay such costs and expenses to the Employer promptly upon demand by the
Employer.

ARTICLE 8

ADMINISTRATION OF AGREEMENT

8.1. Plan Administrator Duties. This Agreement shall be administered by a Plan
Administrator consisting of the Board of Directors of the Employer or such
committee or person(s) as the Board of Directors of the Employer shall appoint.
The Plan Administrator shall have the sole and absolute discretion and authority
to interpret and enforce all appropriate rules and regulations for the
administration of this Agreement and the rights of the Executive under this
Agreement, to decide or resolve any and all questions or disputes arising under
this Agreement, including benefits payable under this Agreement and all other
interpretations of this Agreement, as may arise in connection with the
Agreement, and in accordance with section 409A of the Code.

8.2. Agents. In the administration of this Agreement, the Plan Administrator may
employ agents and delegate to them such administrative duties as it sees fit
(including acting through a duly appointed representative) and may from time to
time consult with counsel, who may be counsel to the Employer.

 

9



--------------------------------------------------------------------------------

8.3. Binding Effect of Decisions. The decision or action of the Plan
Administrator with respect to any question arising out of or in connection with
the administration, interpretation, and application of the Agreement and the
rules and regulations promulgated hereunder shall be final and conclusive and
binding upon all persons having any interest in the Agreement. Without limiting
the foregoing, it is acknowledged that the value of the benefits payable
hereunder may be difficult to determine in the event the Employer does not
actually purchase and maintain the Annuity Contract as contemplated hereunder;
therefore, in such event, the Employer shall have the right to make any
reasonable assumptions in determining the benefits payable hereunder and any
such determination made in good faith shall be binding on the Executive, and in
accordance with section 409A of the Code.

8.4. Indemnity of Plan Administrator. The Plan Administrator shall not be liable
to any person for any action taken or omitted in connection with the
interpretation and administration of this Agreement, unless such action or
omission is attributable to the willful misconduct of the Plan Administrator or
any of its members. The Employer shall indemnify and hold harmless the members
of the Plan Administrator against any and all claims, losses, damages, expenses,
or liabilities arising from any action or failure to act with respect to this
Agreement, except in the case of willful misconduct by the Plan Administrator or
any of its members.

8.5. Employer Information. To enable the Plan Administrator to perform its
functions, the Employer shall supply full and timely information to the Plan
Administrator on all matters relating to the date and circumstances of the
retirement, Disability, death, or Separation of Service of the Executive and
such other pertinent information as the Plan Administrator may reasonably
require.

IN WITNESS WHEREOF, the Executive and a duly authorized Officer of the Employer
have signed this Agreement as of the date first written above.

 

THE EXECUTIVE:     WILSON BANK & TRUST /s/ Randall Clemons     By:   /s/ Elmer
Richerson     Its:   President

 

10



--------------------------------------------------------------------------------

SCHEDULE A

WILSON BANK & TRUST

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT

Randall Clemons

 

As of

   Early
Termination
Annual
Benefit  

na

     na   

 

11